--------------------------------------------------------------------------------

Exhibit 10.10


ASSUMPTION AND JOINDER AGREEMENT
TO
REORGANIZATION AGREEMENT


This ASSUMPTION AND JOINDER AGREEMENT TO REORGANIZATION AGREEMENT is made and
entered into as of April 15, 2019 (the “Assumption and Joinder Agreement”), by
and among Expedia Group, Inc., a Delaware corporation (“Parent”), Liberty
Expedia Holdings, Inc., a Delaware corporation (the “Company”), and Qurate
Retail, Inc., a Delaware corporation (f/k/a Liberty Interactive Corporation)
(“Qurate Retail”).  Capitalized terms used but not defined herein will have the
meaning ascribed thereto in the Merger Agreement (as defined below).


W I T N E S S E T H


WHEREAS, Qurate Retail and the Company are parties to the Reorganization
Agreement, dated as of October 26, 2016 (the “Reorganization Agreement”);


WHEREAS, simultaneously with the execution of this Assumption and Joinder
Agreement, Parent, LEMS II Inc., a Delaware corporation and an indirect wholly
owned subsidiary of Parent (“Merger Sub”), LEMS I LLC, a Delaware limited
liability company and a wholly owned subsidiary of Parent (“Merger LLC”), and
the Company are entering into the Agreement and Plan of Merger, dated as of
April 15, 2019 (as amended pursuant to its terms, the “Merger Agreement”),
pursuant to which, upon the terms and subject to the conditions set forth
therein, (i) Merger Sub will merge (the “Merger”) with and into the Company,
with the Company surviving the Merger, and (ii) immediately following the
Merger, the Company as the surviving corporation in the Merger and a wholly
owned subsidiary of Merger LLC, will merge with and into Merger LLC (the
“Upstream Merger”), with Merger LLC surviving the Upstream Merger (the
“Surviving Company”); and


WHEREAS, in connection with the Merger Agreement and the transactions
contemplated thereby, Parent is entering into this Assumption and Joinder
Agreement, pursuant to which Parent agrees, effective only upon (and subject to
the occurrence of) the Closing, to be bound by and perform all of the covenants
and agreements made by the Company (and the Surviving Company) under the
Reorganization Agreement and to be jointly and severally liable with the Company
(and the Surviving Company) for all of the obligations and liabilities of the
Company (and the Surviving Company) under the Reorganization Agreement (the
“Assumed Obligations”), and Qurate Retail agrees, effective only upon (and
subject to the occurrence of) the Closing, that Parent shall be entitled to
exercise and enforce all of the rights of the Company (and the Surviving
Company) under the Reorganization Agreement (the “Assumed Rights”).



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties to this Assumption and Joinder Agreement hereby agree, effective only as
of (and subject to the occurrence of) the Closing, as follows:


Section 1.          Assumption and Joinder.


(a)  Parent hereby agrees, effective only as of (and subject to the occurrence
of) the Closing, (i) to be bound by, perform and observe, the Assumed
Obligations and (ii) to be jointly and severally liable with the Company (and
the Surviving Company) for all of the Assumed Obligations.


(b)  Qurate Retail hereby agrees, effective only as of (and subject to the
occurrence of) the Closing, that Parent, together with the Company (and the
Surviving Company), shall be entitled to exercise and enforce all of the Assumed
Rights.


(c)  Effective only as of (and subject to the occurrence of) the Closing, if
Parent or any of its successors or assigns shall (i) consolidate with, or merge
with or into, any other Person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) transfer all or
substantially all of its properties or assets to any Person (including, for the
avoidance of doubt, by cancelling or otherwise eliminating all or substantially
all of its properties or assets), then, in each case, Parent or its successors
or assigns shall take such action as may be necessary so that such Person (and
its successors and assigns) shall assume all of the applicable obligations and
be entitled to all of the applicable rights set forth in the Reorganization
Agreement and this Assumption and Joinder Agreement.


(d) Effective only as of (and subject to the occurrence of) the Closing, if
Qurate Retail or any of its successors or assigns shall (i) consolidate with, or
merge with or into, any other Person and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) transfer
all or substantially all of its properties or assets to any Person (including,
for the avoidance of doubt, by cancelling or otherwise eliminating all or
substantially all of its properties or assets), then, in each case, Qurate
Retail or its successors or assigns shall take such action as may be necessary
so that such Person (and its successors and assigns) shall assume all of the
applicable obligations and be entitled to all of the applicable rights set forth
in the Reorganization Agreement and this Assumption and Joinder Agreement.


Section 2.          Acceptance by Qurate Retail.  Qurate Retail hereby accepts
this Assumption and Joinder Agreement, and acknowledges and agrees that,
effective only as of (and subject to the occurrence of) the Closing, Parent
shall be deemed a party to the Reorganization Agreement on the terms set forth
herein and therein.


Section 3.          Effect on the Reorganization Agreement.  Nothing in this
Assumption and Joinder Agreement is intended to constitute, or shall constitute,
an amendment, alteration or modification of the Reorganization Agreement in any
respect, and Qurate Retail and the Company (and following the Upstream Effective
Time, the Surviving Company) shall continue to be bound by each and every
covenant, agreement, term, condition, obligation, duty and liability of the
Qurate Retail and Company, respectively, contained therein.


2

--------------------------------------------------------------------------------

Section 4.          Notices.  All notices and other communications to Parent or,
following the Closing, the Company under the Reorganization Agreement shall be
in writing and shall be delivered in person, by facsimile (with confirming copy
sent by one of the other delivery methods specified herein), by overnight
courier or sent by certified, registered or express air mail, postage prepaid,
and shall be deemed given when so delivered in person, or when so received by
facsimile or courier, or, if mailed, three (3) calendar days after the date of
mailing, as follows:




Expedia Group, Inc.

333 108th Ave NE

Bellevue, WA 98004

Attn:   

Chief Legal Officer
Email:

Separately provided
Facsimile:
Separately provided


with a copy (which shall not constitute notice) to:




Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attn:

Andrew J. Nussbaum
 
Edward J. Lee
Email:  

AJNussbaum@wlrk.com
  EJLee@wlrk.com Facsimile: (212) 403-2000


Section 5.          Binding Effect; Assignment.  This Assumption and Joinder
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Neither this Assumption and Joinder Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto without
the prior written consent of the other parties.  Any assignment in violation of
the preceding sentence shall be void.


Section 6.          Governing Law; Jurisdiction.  This Assumption and Joinder
Agreement and the legal relations among the parties hereto will be governed in
all respects, including validity, interpretation and effect, by the laws of the
State of Delaware applicable to contracts made and performed wholly therein,
without giving effect to any choice or conflict of laws provisions or rules that
would cause the application of the laws of any other jurisdiction.  Each of the
parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Assumption and Joinder Agreement, and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Assumption and Joinder Agreement, and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware).  Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Assumption and Joinder
Agreement or the matters contemplated hereby in any court other than the
aforesaid courts.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Assumption and Joinder Agreement (a) any claim
that it is not personally subject to the jurisdiction of the above named courts
for any reason other than the failure to serve in accordance with Section 4 and
this Section 6, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable law, any claim that (i)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Assumption and Joinder Agreement or the subject matter hereof may not be
enforced in or by such courts.  Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 4 or Section
7.3 of the Reorganization Agreement shall be deemed effective service of process
on such party.  EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY
JURY IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
ASSUMPTION AND JOINDER AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.


3

--------------------------------------------------------------------------------



Section 7.          Termination/Amendment.  If the Merger Agreement is
terminated in accordance with its terms without the Closing having occurred,
effective upon such termination, this Assumption and Joinder Agreement shall
automatically terminate and immediately cease to be of any further force and
effect, and no party hereto will thereafter have any rights or obligations
hereunder.  This Assumption and Joinder Agreement may also be amended, modified
or terminated by mutual consent of the parties hereto in a written instrument.


Section 8.          Counterparts.  This Assumption and Joinder Agreement may be
executed in two or more identical counterparts, each of which shall be deemed to
be an original, and all of which together shall constitute one and the same
agreement. This Assumption and Joinder Agreement may be delivered by facsimile
transmission of a signed copy thereof.


Section 9.          Severability.  Any provision of this Assumption and Joinder
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Upon a
determination that any provision of this Assumption and Joinder Agreement is
prohibited or unenforceable in any jurisdiction, the parties shall negotiate in
good faith to modify this Assignment and Joinder Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the provisions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.


Section 10.        Amendments; Waivers.  Any provision of this Assumption and
Joinder Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by each party
hereto, or in the case of a waiver, by the party against whom the waiver is to
be effective.  No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  Except as otherwise provided
herein, the rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable Law.  Any consent
provided under this Assumption and Joinder Agreement must be in writing, signed
by the party against whom enforcement of such consent is sought.


Section 11.          Headings.  The headings contained in this Assumption and
Joinder Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Assumption and Joinder Agreement.


[Signature Page Follows]


4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Assumption and Joinder
Agreement as of the day and year first above written.



 
EXPEDIA GROUP, INC.
       
By:
/s/ Mark D. Okerstrom    
Name: Mark D. Okerstrom
   
Title: President and Chief Executive Officer
       
LIBERTY EXPEDIA HOLDINGS, INC.
       
By:
/s/ Christopher W. Shean    
Name: Christopher W. Shean
   
Title: President and Chief Executive Officer
       
QURATE RETAIL, INC.
       
By:
/s/ Albert E. Rosenthaler    
Name: Albert E. Rosenthaler
   
Title: Chief Corporate Development Officer



[Signature Page to Reorganization Agreement Assumption and Joinder Agreement]

--------------------------------------------------------------------------------